

Exhibit 10.3

 


INTERCREDITOR AGREEMENT
 
This Intercreditor Agreement (Agreement) is made this 9th dayof July, 2010, and
entered into between __________ (Investor) and Primary Funding Corporation
(Primary Funding).
 
Recitals
 
WHEREAS, the Investor and Primary Funding have entered into an agreement by the
Investor is subordinating and assigning its priority interest in the inventory
and the accounts of PepperBall Technologies – CA, Inc. (CLIENT);
 
WHEREAS, the parties wish to further clarify their respective rights regarding
the Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Investor and the Primary Funding hereby agree as follows:
 
1.) The term Accounts shall mean all existing and hereafter arising accounts,
contract rights, instruments, notes, drafts, documents, chattel paper and all
other forms of obligations owing to Client arising out of the sale or lease of
goods or the rendition of services by Client, irrespective of whether earned by
performance, and any and all credit insurance, guarantees and other security
therefor, as well as all merchandise returned to or reclaimed by Client and
Clients books relating to any of the foregoing.
 
2.) The term Inventory shall mean all of Client’s present and future inventory
in which Client has any interest, including goods which have been leased or held
for sale or lease or to be furnished under a contract of service and all of
Client’s present and future raw materials, work in process, finished goods, and
packing and shipping materials, wherever located, and any documents of title
representing any of the above.
 
3.) The Investor and the Primary Funding agree that Primary Funding’s security
interest in the Accounts and Inventory is to be construed as having priority to
the extent of all indebtedness secured thereby, now existing or hereafter
arising in the Accounts and Inventory over the security interest of the
Investor.
 
4.) Notwithstanding any other provisions of this Agreement, it is the intent of
the Investor and Primary Funding that this Agreement and all prior agreements
shall be construed to be a subordination, subject to the terms and conditions
stated herein, from the Investor to Primary Funding of its security interest as
well as all rights, title and interest in the Accounts and the Inventory. If,
however, at the time either the Investor or Primary Funding, as the case may be,
has elected to foreclose upon its secured interest in Client or otherwise files
suit against Client related to the collection of the obligation Client owes it,
and Client is indebted to Primary Funding the parties agree that the following
shall be the order and priority of their respective security interests in the
Accounts and Inventory:
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


( i ) the security interest of Primary Funding shall be superior to and entitled
to priority over the security interest of the Investor;


( ii ) to the extent of the costs, expenses and attorneys fees incurred by
Primary Funding in conjunction with foreclosure efforts, the security interest
of the Primary Funding shall be superior to and entitled to priority over the
security interest of the Investor;


( iii ) thereafter, and to the extent of the indebtedness owed by Client to the
Investor, the security interest of Investor shall be superior to and entitled to
priority over the security interest of Primary Funding.


5.) The parties each agree that prior to the exercise of any of their rights and
remedies with respect to any security interest they may have in Client, the
party pursuing its rights and remedies will first give the other twenty four
hours written notice before pursuing its claim.
 
6.) In the event of any action to enforce or interpret the terms of this
agreement, that the prevailing party in any such action will be entitled to
recover reasonable attorney’s fees and cost.
 
7.) The parties agree that all actions or proceedings of any nature whatsoever
relating directly or indirectly hereto shall be litigated or arbitrated in
courts or places located within the State of California, County of San Diego and
if such action shall be brought in Federal Court then within the Federal
District Court located in said State.
 
8.) This Intercreditor Agreement constitutes the entire, final and integrated
agreement between the parties hereto pertaining to the subject matter hereof,
and supersedes any and all prior understandings, representations, warranties and
agreements between the parties hereto, or any of them pertaining to the subject
matter hereof.
 
IN WITNESS WHEREOF, this Agreement is executed on the day first written above.
 
 



  PRIMARY FUNDING CORPORATION        
 
/s/ Patricia J. Burns     By:  Patricia J. Burns, President              

 



  INVESTOR        
 
      By:               

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 